OSCN Found Document:IN RE CORRECTION OF PORTION OF THE RULES OF THE COURT OF CRIMINAL APPEALS

	
	
	

	
	
	
	
	
	
	
	

	


					
	
        



OSCN navigation




        Home

        Courts

                
	    Court Dockets
			 

        Legal Research

        Calendar

        Help







						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only








IN RE CORRECTION OF PORTION OF THE RULES OF THE COURT OF CRIMINAL APPEALS2016 OK CR 24Decided: 12/01/2016CCAD-2016-3 

IN RE: CORRECTION OF PORTION OF THE RULES OF THE COURT OF CRIMINAL APPEALS
Cite as: 2016 OK CR 24, __  __


 



ORDER CORRECTING RULE 7.1 OF THE
RULES OF THE COURT OF CRIMINAL APPEALS

¶1 Whereas the Oklahoma Legislature has moved significant portions of Title 10 of the Oklahoma Statutes to Title 10A, we find that it is necessary to correct Rule 7.1 of the Rules for the Oklahoma Court of Criminal Appeals. Pursuant to the provisions of Section 1051(b) of Title 22 of the Oklahoma Statutes, we hereby revise, adopt, promulgate and republish portions of the Rules of the Oklahoma Court of Criminal Appeals, Title 22 O.S., Ch. 18, App. (2016), as set forth as follows:


SECTION VII. PROCEDURE FOR APPEALING FROM AN ORDER
ADJUDICATING A JUVENILE TO BE DELINQUENT; FROM A 
FINAL ORDER CERTIFYING OR DENYING CERTIFICATION OF 
A JUVENILE TO STAND TRIAL AS AN ADULT; OR FROM A
FINAL ORDER GRANTING OR DENYING REVERSE
CERTIFICATION; OR SENTENCING UNDER THE YOUTHFUL
OFFENDER ACT
Rule 7.1 Courts from Which Appeals are Lodged
An appeal may be lodged by either party under the Rules of this Court from:
1. an adjudication of juvenile delinquency or certification of a juvenile to stand trial as an adult or deny such certification under § 7303 - 4.3(F)2-2-403(D) and 6.2(A)2-2-601(A), of Title 10A;
2. an order certifying a person as a child or denying the request for certification as a child under § 7306 - 1.1(G)2-5-101(G), of Title 10A;
3. an order certifying or denying certification of a person as a youthful offender or juvenile under § 7306 - 2.5(E)2-5-205(F) and 2.6(F)(5)2-5-206(F)(5), of Title 10A;
4. an order certifying or denying certification for imposition of an adult sentence under § 7306 - 2.8(E)2-5-208(E), of Title 10A;
5. a conviction as a youthful offender under § 7306 - 2.6(G)2-5-206(G), 2.8(F), or 2.8(G)2-5-208(F), of Title 10A;
6. an order transferring custody under § 7306 - 2.10(H)2-5-210(C), of Title 10A.


¶2 IT IS THEREFORE ORDERED ADJUDGED AND DECREED that these corrections shall become effective on the date of this order.
¶3 IT IS SO ORDERED.
¶4 WITNESS OUR HANDS AND THE SEAL OF THIS COURT this 1st day of December, 2016.

/S/CLANCY SMITH, Presiding Judge
/S/GARY L. LUMPKIN, Vice Presiding Judge
/S/ARLENE JOHNSON, Judge
/S/DAVID B. LEWIS, Judge
/S/ROBERT HUDSON, Judge

ATTEST:
/s/Michael S. Richie
Clerk

 


Citationizer© Summary of Documents Citing This Document


Cite
Name
Level


None Found.


Citationizer: Table of Authority


Cite
Name
Level


None Found.